DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7, 12-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al., (U.S. Pub. No. 2018/0098066 A1).
As per claim 1, Lee teaches a video picture encoding apparatus (fig. 1-fig. 2), comprising: a non-transitory memory containing instructions (fig. 1 el. 108); ad a processor in communication with the memory and upon execution of the instructions ([0009]), is configured to: perform inter prediction on a current encoding picture block to obtain motion information of the current encoding picture block (fig. 2 el. 242-243; fig. 4 el. 444 and fig. 9; [0089], [0111]), wherein the motion information of the current encoding picture block points to a fractional pixel position (fig. 3; [0083]), and the inter prediction process comprises: determining, from a set of candidate interpolation filters ([0112], and fig. 4 el. 412; “subset of filters 412 (also referred to herein as filter candidates) that are applicable to the particular coding unit 402”) a target interpolation filter used for the current encoding picture block ([0113-0114] and fig. 4); and encode the current encoding picture block based on an inter prediction mode of the current encoding picture block and the motion information of the current encoding picture block to obtain encoding information (fig. 2, fig. 4, fig. 9;  [0114], [0118]), and encoding the encoding information into a bitstream (fig. 2), wherein the encoding information comprises indication information of the target interpolation filter (abstract, [0114] “an index indicating an interpolation filter from the subset can be then signaled”) and the indication information of the target interpolation filter is used to indicate to perform sub-pixel interpolation by using the target interpolation filter to obtain a reference block of fractional pixel position corresponding to the current encoding block ([0094], [0198]).
As per claim 2, Lee as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches wherein the processor is further configured to: determine, from the set of candidate interpolation filters according to a rate-distortion cost criterion ([0113], the motion estimation 444 can use rate-distortion optimization to determine which of the filters in the subset of filters 412 provides the best compression”). 
As per claim 8, Lee teaches a video picture decoding apparatus (fig. 1), comprising: a non-transitory memory containing instructions ([0051]), a processor in communication with the memory and upon execution of the instructions ([0051] and fig. 1), is configured to: parse a bitstream to obtain indication information of a target interpolation filter ([0077], [0085], [0087], “the selected filter fan be signaled or indicated, explicitly to the decoder”), obtain motion information of a current decoding picture block, wherein the motion information points to a fractional pixel position (fig. 3; fig. 5 el. 544; [0083], [0094-0095] [0125]); perform a prediction process on the current decoding picture block based on the motion information of the current decoding picture block (fig. 10 el. 81, [0193], [0195]), wherein the prediction process comprises: perform sub-pixel interpolation based on the target interpolation filter indicated by the indication information (abstract, [0094], [0127], [0198]) to obtain a prediction block of the current decoding picture block (fig. 5 el. 502; [0125]); and reconstruct a reconstruction block of the current decoding picture based on the prediction of the current decoding picture block (fig. 8 el. 808, fig. 10; and claim 18).
As per claim 3, Lee as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches to determine an integer pixel reference block that optimally matches the current encoding picture ([0081], [0089], [0094], [0111]; “a best matching reference block for a current block can be at full pixel offset from the current block or at a fractional pixel offset”); perform sub-pixel interpolation on the integer pixel reference picture block by using each interpolation filter in the set of candidate interpolation filters to obtain N sub-pixel reference blocks, wherein N is a positive integer ([0006], [0094-0096] and fig. 3) determine, from the integer pixel reference and the N sub-pixel reference picture blocks a prediction block that optimally matches the current encoding picture block ([0081, [0091], [0094], and fig. 2); and determine the motion information based on the prediction block (fig. 2), wherein an interpolation filter that is used to obtain the prediction block through interpolation is the target interpolation filter (fig. 2, fig. 4 and [0091], ([0113-0114]). 
As per claim 16, which is the corresponding non-transitory computer readable storage medium with the limitations of the claimed video picture decoding apparatus as recited in claim 8. Thus, the rejection and analysis made for claim 8 also applies here. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S> Pub. No. 2018/0098066 A1) in view of Kim et al., (U.S. Pub. No. 2015/0195558 A1). 
As per claim 9, Lee teaches everything as claimed above, see claim 8. In addition, Lee  to parse the bitstream to obtain an index of the motion information of the current decoding block picture ([0061], [0090]); and determine the motion information of the current decoding picture block based on the index of the motion information of the current decoding picture block ([0090]). Lee does not explicitly disclose to determine the motion information of the current decoding picture block based on the index of the motion information of the current decoding picture block and a candidate motion information list of the current decoding picture block. 
However, Kim teaches the known concept to determine the motion information of the current decoding picture block based on the index of the motion information of the current decoding picture block and a candidate motion information list of the current decoding picture block (abstract, [0059-0060], and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with Lee for the benefit of providing improved efficiency of operations of predicting a motion vector may be improved, [0006].
As per claim 17, which is the corresponding medium with the limitations of the claimed video picture decoding apparatus as recited in claim 9. Thus, the rejection and analysis made for claim 8 also applies here. 

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No. 2018/0098066 A1) in view of Jeon et al., (U.S. Pub. No. 2012/0093217 A1).
As per claim 10, Lee teaches everything as claimed above, see claim 8. In addition, Lee teaches the known concept to parse the bitstream to obtain an index of the motion information of the current decoding picture block ([0061], [0090]). Lee does not explicitly disclose a motion vector difference; determine a motion vector predictor of the current decoding picture block based on the index of the motion information of the current decoding picture block and a candidate motion information list of the current decoding picture block; and obtain a motion vector of the current decoding picture block based on the motion vector predictor and the motion vector difference. 
However, Jeon teaches a to parse the bitstream to obtain an index of the motion information of the current decoding picture block and a motion vector difference ([0008] and claim 12; obtaining a motion vector index for the current prediction block and a motion vector difference for the current prediction block); determine a motion vector predictor of the current decoding picture block based on the index of the motion information of the current decoding picture block and a candidate motion information list of the current decoding picture block (claim 12);  and obtain a motion vector of the current decoding picture block based on the motion vector predictor and the motion vector difference (claim 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeon with Lee for the benefit of processing video signals can increase the compression encoding efficiency by performing accurate motion prediction and residual image prediction, and can improve the quality of a restored image by removing distortion and performing a filtering for restoring an image that is close to the original image.
As per claim 18, which is the corresponding medium with the limitations of the claimed video picture decoding apparatus as recited in claim 10. Thus, the rejection and analysis made for claim 8 also applies here. 

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., and further in view of Lee et al., (U.S. Pub. No. 2020/0236362 A1; herein referenced as Lee’62).
As per claim 11, Lee teaches everything as claimed above, see claim 8. Lee does not explicitly disclose when an inter prediction mode of the current decoding picture block is a merge mode (merge mode), obtain motion information that Is of a previously decoded picture block and that is obtained through merging in the merge mode, that is the motion information of the current decoding picture block.
However, Lee’62 teaches ([0111], [0180]), obtain motion information that is of a previously decoded picture block and that is obtained through merging in the merge mode, that is, the motion information of the current decoding picture block ([0184]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee’62 with Lee for the benefit of providing improved efficiency of predicting motion vectors. 
As per claim 19, which is the corresponding medium with the limitations of the claimed video picture decoding apparatus as recited in claim 11. Thus, the rejection and analysis made for claim 8 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486